
	

114 HR 6415 : To provide for the appointment of members of the Board of Directors of the Office of Compliance to replace members whose terms expire during 2017, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6415
		IN THE SENATE OF THE UNITED STATES
		December 6, 2016ReceivedAN ACT
		To provide for the appointment of members of the Board of Directors of the Office of Compliance to
			 replace members whose terms expire during 2017, and for other purposes.
	
	
		1.Appointment of members of Board of Directors of Office of Compliance
			(a)Appointment of members
 (1)Members replacing members whose terms expire in March 2017Notwithstanding the first sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)), of the members of the Board of Directors of the Office of Compliance who are appointed to replace the three members whose terms expire in March 2017—
 (A)one shall have a term of office of 3 years; and (B)two shall have a term of office of 4 years,
					as designated at the time of appointment by the persons specified in section 301(b) of such Act (2
 U.S.C. 1381(b)).(2)Members replacing members whose terms expire in May 2017In accordance with the first sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)), the members of the Board of Directors of the Office of Compliance who are appointed to replace the two members whose terms expire in May 2017 shall each have a term of office of 5 years.
 (b)Service of current membersNotwithstanding the second sentence of section 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)) or section 3 of the Office of Compliance Administrative and Technical Corrections Act of 2015 (Public Law 114–6; 2 U.S.C. 1381 note)—
 (1)an individual serving as a member of the Board of Directors of the Office of Compliance whose term expires in March 2017 may be reappointed to serve one additional term at the length designated under paragraph (1) of subsection (a), but may not be reappointed to any additional terms after that additional term expires; and
 (2)an individual serving as a member of the Board of Directors of the Office of Compliance whose term expires in May 2017 may be reappointed to serve one additional term at the length referred to in paragraph (2) of subsection (a), but may not be reappointed to any additional terms after that additional term expires.
 (c)Permitting members To serve until appointment of successorsSection 301(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)) is amended by adding at the end the following new paragraph:
				
 (3)Permitting service until appointment of successorA member of the Board may serve after the expiration of that member’s term until a successor has taken office..
			Passed the House of Representatives December 5, 2016.Karen L. Haas,Clerk
